Title: To Benjamin Franklin from Alexander Colden, 7 January 1773: résumé
From: Colden, Alexander
To: Franklin, Benjamin


<General Post Office, January 7, 1773: Has received Franklin’s letter of October 7 acknowledging receipt of several bills, and of Nov. 3 enclosing Mackie’s bill on Molleson for £294 5s. 2d. with the protest, which Colden will transmit to him. Encloses the second bill for £150 sterling by John Hancock on Haley & Hopkins in favor of Tuthill Hubbart; the first was sent on Dec. 2 by the Halifax, packet. Encloses a first bill for £100 sterling by Archibald Ritchie on Hyndman, Lancaster & Co. in favor of Joseph Williamson, postmaster at Hobbs Hole. Will send by the next packet the printed advertisement about Mrs. Elizabeth Holland and an account of what he has done about it.>
